Citation Nr: 1127605	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  08-10 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to an initial rating in excess of 10 percent for post-concussion syndrome with headaches.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected post-concussion syndrome with headaches, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision, in which the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania granted the Veteran's claim for entitlement to service connection to post-concussion syndrome with headaches, and assigned a 10 percent rating, effective October 11, 2006.  The RO also denied the Veteran's claim for entitlement to service connection for chronic lumbar strain and degenerative joint disease of the lumbosacral spine.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for post-concussion syndrome with headaches, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in correspondence received in October 2010, the Veteran cancelled his hearing request.

For reasons expressed in more detail, below, the Board has recharacterized the appeal as encompassing -in addition to the claims for service connection for low back disability and for a higher initial rating for post-concussion syndrome with headaches, noted above-the claim for a TDIU due to post-concussion syndrome with headaches, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) (as reflected on the title page).

The issues of to entitlement to an initial rating in excess of 10 percent for post-concussion syndrome with headaches and entitlement to a TDIU due to post-concussion syndrome with headaches, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran currently has a diagnosed low back disability, and competent evidence indicates that the Veteran's low back disability is related to parachute jumping in service.

2.  The only competent medical opinion on the question of whether the Veteran's current low back disability is etiologically related to parachute jumping is in favor of the claim.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for low back disability are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim for service connection on appeal, the Board finds that all notification and development action needed to fairly adjudicate the claim has been accomplished.  

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The Veteran asserts that he has a low back disability due to parachute jumping, including at Airborne training, during his military service.  The Veteran's service records reflect that he parachuted during service.

Service treatment records are silent for any specific back injuries to the spine, although a German hospital record reflects complaints of muscular injuries of the back and a diagnosis of myogelosis in the back and shoulder muscle area.  The Veteran asserts that during Airborne training, he sustained low back trauma when hitting the ground.  The Veteran declined a separation examination.

The Veteran was afforded a VA examination in February 2007.  The Veteran relayed his history of parachuting in the military, and described incurring low back trauma during landings.  X-rays reflected degenerative changes of the lumbosacral spine.  There was a marked increase in the lumbosacral angle with moderate scoliosis and disc space narrowing at L4-5 and L5-S1.  There was a 40 percent compression fracture of the body of the T11, which appeared to be old.  The Veteran was diagnosed with residuals of low back trauma due to parachute jumping, degenerative joint disease of the lumbosacral spine, chronic lumbar strain, and old compression fracture at T11 at least as likely as not related to low back trauma in parachute jumping.

First addressing the matter of in-service injury, the Board notes that the Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incidence of spinal trauma.  However, the Veteran is competent to assert the occurrence of an in-service injury, such as low back trauma during a landing.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  In this regard, the Veteran has reported that he suffered low back trauma when landing during his Airborne training.  Given the circumstances of the Veteran's service, the Board finds that he was likely exposed to some, and possibly significant, back trauma as a result of his training.  Thus, although there is no objective evidence to support a specific incident of back trauma in service, the Board accepts the Veteran's assertions of in-service injury as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.

On the matter of current disability, the Board notes that, the February 2007 VA examination report contains diagnoses of residuals of low back trauma and old compression fracture at T11, both found to be due to the Veteran's Airborne training.

The Board further finds that considering the totality of the record-to particularly include statements made by the February 2007 VA examiner-the collective evidence also supports a  finding that there exists a medical nexus between current low back disability and service.  As indicated above, the VA examining physician opined that it was at least as likely as not that the Veteran's residuals of low back trauma and old compression fracture at T11 were related to his Airborne training during military service. 

Thus, the only competent opinion on the nexus question tends to support the claim, and this opinion is not contradicted by any other competent evidence or opinion of record.  The Board points out that that VA adjudicators are not permitted to substitute their own judgment on a medical matter.  See, e.g., Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Given the facts noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for low back disability are met.


ORDER

Entitlement to service connection for low back disability is granted.


REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.

The Veteran has identified outstanding VA treatment records that have not been associated with the claims file that pertain to the Veteran's service-connected post-concussion syndrome with headaches.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, these records must be obtained.

The Veteran's post-concussion syndrome with headaches is currently rated under Diagnostic Code 8045, for rating traumatic brain disease, or traumatic brain injury (TBI).  Diagnostic 8045 provides that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

The protocol for TBIs was revised during the pendency of this appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008). The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008).  However, a Veteran whose residuals of TBI were rated by VA under a prior version of 38 CFR 4.124a, Diagnostic Code 8045, will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R.      § 4.124a, Diagnostic Code 8045.

In this case, the Veteran's representative has requested consideration under the new TBI regulations.  As such, on remand, a new examination should be afforded to the Veteran that complies with the new regulations.

Regarding the Veteran's claim for a TDIU, under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

In his substantive appeal, the Veteran appeared to raise a claim for a TDIU based on his headaches, due to his post-concussion syndrome.

Given the Veteran's request for a total rating, the claim for a TDIU is essentially a component of the claim for a higher rating for post-concussion syndrome with headaches.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that, although raised by the record, the RO has not adjudicated a claim for TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  Under these circumstances the RO should, after giving the Veteran an opportunity to file a formal claim for a TDIU, and completing the other actions noted below, adjudicate the matter of the Veteran's entitlement to a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), in the first instance, to avoid prejudice to the Veteran.  See e.g., Bernard v. Brown, Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Lebanon TBI Clinic, Coatesville VA Medical Center, Pittsburgh VA Medical Center, Butler VA Medical Center, Bath VA Medical Center, and Wilkes-Barre VA Medical Center all outstanding pertinent records of evaluation and/or treatment of the Veteran.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU due to service-connected post-concussion syndrome with headaches.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA examination, by an appropriate physician, to determine the current severity of his TBI residuals.  

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  The examiner is requested to perform all necessary clinical testing in accordance with the Compensation and Pension Examination TBI Examination Guidelines.  The examiner should comment as to the degree to which the service-connected post-concussion syndrome with headaches is manifested by facets of cognitive impairment, including memory; attention; concentration; executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and, consciousness since October 23, 2008.  In so doing, the examiner should specify which symptoms are attributable to the Veteran's TBI, and which symptoms are associated with another disability.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


